





Agility Lease Fund-III, LLC

________________________________________________________________________________________________




        EQUIPMENT SCHEDULE NO. 33-130-01




This Equipment Schedule is executed pursuant to that certain Master Lease
Agreement dated as of October 1, 2013 (the “Lease”; which is incorporated herein
by reference and the capitalized terms used herein shall have the meanings set
forth in the Lease unless otherwise defined herein). This Equipment Schedule,
which hereby incorporates by this reference the terms and conditions of the
Lease, constitutes a separate instrument of lease and constitutes Lessee’s
unconditional and irrevocable agreement to lease the Equipment pursuant to the
Lease Documents.




1.

EQUIPMENT. The Equipment leased hereunder shall be as set forth in the schedule
attached hereto as Exhibit “A” and incorporated herein by reference.




2.

TERM. Upon and after the date of execution hereof, the Equipment shall be
subject to the terms and conditions provided herein and in the Lease.  A full
term of lease with respect to said Equipment (the “Term”) shall commence on the
date hereof and shall extend for thirty-six (36) months.




3.

RENT. From and after the date of this Equipment Schedule, Rent payments shall be
made on the 1st day of the month for each month during the term set forth in
paragraph 2 of this Schedule in the following amount: (i) $25,000.00 per month
for months 1-6 of the Term, (ii) $50,000.00 per month for months 7-18 of the
Term, (iii), $75,000.00 per month for months 19-30 of the Term, and (iv)
$90,000.00 per month for months 31-36 of the Term..




4.

LESSEE’S CONFIRMATION. Lessee hereby confirms and warrants to Lessor that the
Equipment: (a) was duly delivered to Lessee at the location specified in Section
5 hereof; (b) has been received, inspected and determined to be in compliance
with all applicable specifications and that the Equipment is hereby accepted for
all purposes of the Lease; and (c) is a part of the “Equipment” referred to in
the Lease and is taken subject to all terms and conditions therein and herein
provided.




5.

LOCATION OF EQUIPMENT.  The location of the Equipment is specified on the
schedule attached hereto as Exhibit “A” and incorporated herein by reference.







6.

OPTION TO PURCHASE.   If Lessee is not then in default under this Schedule, the
Lease or any other schedule thereto, Lessee shall have the option to purchase
all, but not less than all, of the Equipment covered by this Schedule (the
“Purchase Option”) upon the expiration of the Term of this Schedule or of any
renewal of such Term, whichever is later, at a purchase price equal to the
aggregate fair market value of the Equipment on such date (the “Exercise Price”)
which Lessor and Lessee hereby agree will be equal to one dollar ($1.00). Lessee
may exercise the Purchase Option by delivering a written notice of such exercise
to Lessor not less than the date thirty (30) days prior to the date of the
expiration of the Term or of any extended Term of this Equipment Schedule,
whichever is later (the “Expiration Date”).  In the event Lessee exercises the
Purchase Option, the closing of the purchase of such Equipment shall take place
on a business day designated in writing by Lessor within ten (10) days following
the Expiration Date.  At the closing, Lessor shall execute and deliver to Lessee
a bill of sale transferring the Equipment to Lessee free and clear of any liens,
security interests, and encumbrances, other than those created by Lessee or
caused by Lessee’s breach of the terms of the Lease.  Lessee agrees to accept
the Equipment being purchased “AS IS, WHERE IS” and with all faults.




7.  PUT OPTION.   Lessee hereby irrevocably undertakes and agrees, upon receipt
of a written Put Option exercise notice from Lessor exercising this “Put
Option”, to pay to Lessor the Exercise Price, as the purchase price for the
Equipment in this Schedule.  The right of Lessor to demand such payment or
payments from Lessee hereunder shall be referred to as the "Put Option”, shall
be binding upon Lessee, and shall be exercisable by Lessor at any time
commencing on the date thirty (30) days prior to the Expiration Date and
continuing for a period of sixty (60) days thereafter.  Lessor may exercise the
Put Option by delivering a written notice of such exercise to Lessee.  In the
event Lessor fails to exercise the Put Option on or before the close of business
on said sixtieth day, such Put Option shall terminate and expire.  In the event
Lessor exercises the Put Option, the closing of the purchase of such Equipment
shall take place on a business day designated in writing by the Lessor within
ten (10) days following the date of Lessor’s notice to Lessee of Lessor’s
exercise of the Put Option.  At the closing, Lessor shall execute and deliver to
Lessee a bill of sale transferring such Equipment to Lessee free and clear of
any liens, security interests, and encumbrances, other than those created by
Lessee or caused by Lessee’s breach of the terms of the Lease.  Lessee agrees to
accept the Equipment being purchased AS IS, WHERE IS and with all faults.




8. PREPAYMENT.    Provided that no uncured Default or Event of Default has then
occurred, Lessee shall have the option to prepay all, but not less than all of
the total amount outstanding under the Schedule, including all, but not less
than all of the total Purchase Option as set forth in paragraph 6 of this
Schedule.  Lessor and Lessee agree that the present value discount at the time
of prepayment will be equal to fifteen percent (15%).







DATE OF EXECUTION October 1st , 2013




Lessor:

Lessee:




Agility Lease Fund-III, LLC

IceWEB, Inc.

 By: Agility Ventures, LLC, Its Manager










By:  _/s/ Hal Hayden______________________

By:  _/s/ Rob Howe______________________________

Name:  Hal Hayden

Name: __Rob Howe_______________________

      Title:     Manager

Title:  __Chief Executive Officer______________







Signature by facsimile shall bind the parties hereto.





1













EXHIBIT A

TO

EQUIPMENT SCHEDULE #_33-130-01







Equipment and Locations:




Schedule 22-127-02







Manufacturer

Part #

 Equipment Description

Qty

Ubiquity

UBI-5G-16120

 Ubiquiti Airmax 5G-16-120 16DBI Antenna

3

Ubiquity

UBI-Bullet2

Ubiquiti Bullet2 100MW Outdoor AP

3

Ubiquity

UBI-BulletM2HP

High Power 2.4 GHZ 802.11N Outdoor AP

2

Ubiquity

UBI-NS-WM

Nanostation Window/Wall Mount Kit

3

Ubiquity

UBI-NS2

Nanostation 802.11 B/G 400MWAP Bridge w/Radio

10

Ubiquity

UBI-NS2L

Nanostation LOCO2 802.11 2.4 GHZAP BridgeCPE

5

Ubiquity

UBI-NS5L

Nanostation  NS5L LOCO5 802.11A 5GHZ APBridge CPE 13 DBI

6

Ubiquity

UBI-PICO2

Picostation 2 100MW802.11 B/G Indoor/Outdoor AP

6

Ubiquity

UBI-PICO2HP

Picostation 2HP Omni 6dbi antenna

2

Ubiquity

UBI-PICO5

Picostation 5 100MW 802.11A 5 GHZ 6DBI Antenna

4

Ubiquity

POE-15

POE-15 injector

5

Ubiquity

UBI-PS5-22V

Powerstations  802.11 A 400MW

2

Ubiquity

UBI-ROCKETDISH5G-30

Dual Polarity 2 ft. 5ghz 4.9-5.90GHZ 30dbi antenna

3

Ubiquity

UBI-ROCKETM5

Rocket M5 MIMO Airmax TDMA Base Station Bridging Radio

4

Ubiquity

UBI PS5-EXT

Powerstations5 radio w external type n-female antenna conn.

2

Ubiquity

UBI-BulletM5PH

BulletM5HP 5GHZ 802.11 N 400 MHZAP/CPE Device

3

IP Switch

 

Imail Upgrade to Premium V 11 (unlimited)

1

 

 

SN: 0J2-1VAXVHM509JN

 

Sale Lease Back Equipment

MFG

Part #

 Equipment Description

 Qty

Serial Numbers

Cisco

3662

3 Cisco 3662 routers with dual Power supplies

3

JAB04118PV

 

 

Refurbished Units

 

JAB05448OK3

 

 

 

 

JMX0628K0ED

Extreme

 

1 Extreme 15601 48 Port Manages Switch

1

03361-01337

Dell

 

Dell 6650 XEON Quad Processor 16GB RAID

2

 

 

 

5x73GB 15K 230VAC 1Yr Waranty

 

 




Schedule 22-127-03




QTY

Equipment

Serial Number

1

Compaq ProLiant DL 360

6J2BJNT1M0A5

1

KDS Monitor

7138TD000225

1

Procurve Switch 2810-246

CN906XI0X6

1

Procurve Switch 2810-246

CN847XIC42  

1

Procurve Switch 2810-246

CN846XIBS7

1

Procurve Switch 2810-246

CN912X1068

1

APC Smart UPS 3000

WS9947000954

1

APC Smart UPS 3000

WS0044001213

1

Dell Poweredge 6400

5CYBB01

1

Extreme 48 Port Switch

0047M-00247

1

Dell Poweredge 2550

95DHY01

1

Dell Poweredge 2550

33DHY01

1

Dell Poweredge 2550

D2XB011

1

Belkin KVM 16 port switch

3021716249

1

Dell Poweredge 2650

1MSS461

1

Dell Poweredge 2650

88YFW41

1

Dell Poweredge 2650

1GS0V31

1

Dell Poweredge 2650

4MQT741

1

Larscom t-45 CSU/DSU

62058

1

Dell Trinitron 17 " Monitor

55341CDHA059

1

Dell Trinitron 17 " Monitor

55341CKRXH79

1

Accordian Networks OSG 6000 Media Gateway

00000045-011401000018

1

Accordian Networks OSG 6000 Media Gateway

00000045-011401000006

1

Accordian Networks OSG 100 VDSL

11700074

1

Accordian Networks OSG 100 VDSL

1170007D

1

Extreme 50011 32M Series 2 Chassis & Cards

0202F-00023

1

Extreme 50011 64 MFM Series 3 Chassis & Cards

9934F-00716

1

Extreme 50011 card

461009-00-03

1

Extreme 50011 card

701005-00-09 0006F-03544

1

Extreme 50011 card

701025-00-11 0209F-00790

1

Extreme 50011 card

701021-00-17 0209F-70880

1

Extreme 50011 card

701028-00-06 0028F-41236

1

Extreme 50011 card

701025-00-12 0119F-99656

1

Extreme 50011 card

701021-00-12 0119F-99710

1

Extreme 50011 card

701026-00-12 0136F-16770

1

Extreme 50011 card

701005-00-09 9950F-27213

1

Extreme 50011 card

701003-00-07 9947F-25497

1

Extreme 50011 card

701002-00-12 9949F-25822

1

Extreme 50011 card

701003-00-07 9915F-00028

1

Extreme 50011 card

701002-00-10 9915F-10207

1

Extreme 50011 card

701005-00-07 9932F-19308

1

Extreme 50011 card

701026-00-12 0136F-16726

1


Extreme 50011 card

701004-00-07 9932F-19618

1

Extreme 50011 card

701028-00-10 0024F-30501

1

Extreme 50011 card

701028-00-10 0039F-60381

1

Extreme 50011 card

701004-00-07 9932F-19603

1

Extreme 50011 card

701025-00-11 0201F-00853

1

Extreme 50011 card

701021-00-15 0201F-70582

1

Power Supply

0135L-00023

1

Power Supply

0136L-00026

1

Power Supply

9831L-00341

1

Power Supply

9926L-01037




Schedule 22-127-04







Manufacturer

Part #

 Equipment Description

Qty

Ubiquity

UBI-NANOBRIDGE-MS

UBI-NANOBRIDGE-MS

10

Ubiquity

UBI-NS2

UBI-NS2

10

Ubiquity

UBI-NS2L

UBI-NS2L

20

Ubiquity

UBI-NS5

UBI-NS5

20

Ubiquity

UBI-PICO2HP

UBI-PICO2HP

20

Ubiquity

UBI-POE-15

POE-15 15VDC 0.8 AMP INJECTOR

10

Ubiquity

UBI-PS5-22V

UBI-PS5-22V

3

Ubiquity

UBI-PS5-EXT

UBI-PS5-EXT

5

Ubiquity

UBI-ROCKETDISH5G-30

UBI-ROCKETDISH5G-30

5

Ubiquity

UBI-ROCKETDISH5G-34

UBI-ROCKETDISH5G-34

8

Ubiquity

UBI-5G-17-90

UBI-5G-17-90

5

Ubiquity

UBI-BULLET5

UBI-BULLET5

5

Ubiquity

UBI-POE-48

UBI-POE-48

10

Ubiquity

BREEZENETAN1152

BREEZENETAN1152

3

Ubiquity

PIFTAIL PRSMA-NFB 8

PIFTAIL PRSMA-NFB 8

20

TRANZEO

TR-902-11F

TR-902-11F

2

Dell

PowerEdge 2850

Dell PowerEdge 2850, to specs

1

Ubiquity

RocketM5

Rocket5 MIMO, Airmax Basestation

16

 

Cat5e-1000

1000' Cat5e UTP Indoor Solid Cable PopUp

6







Sale Lease Back







Manufacturer

Part #

 Equipment Description

 Qty

Extreme Summit

48i 15601 Dual

Refurbed Extreme Summit 48 I series 15601 Dual PS

3

Cisco

3662

Refurbished Cisco 3662 s 256DRAM/32Flash

2

Extreme Summit

48 15000

Extreme Summit 48 15000 L3 Code

4




Schedule 22-127-05







Manufacturer

Part #

 Equipment Description

Qty

 

 

C-NET 8 Port Switch

20

 Cisco

 

Cisco NT-CIS-RV042 Dual Wan Router

5

 Cisco

 

Cisco R4000 Router

2

 

 

TP- Link Router NT-TP-RLR402M

3

Powercomm

 

Powercomm 1000VA

3

Powercomm

 

Powercomm 2200 VA Rack Mount

9

 

 

Cat 5E CBNT-00038-1000

15

Seagate

 

Seagate HAD-2-1.5 T Drives

4

 

 

CAT 5 Heads RJ45100

7

Linksys

 

Linksys VoIP NT-LK-PAP2TNA

8

 

 

GTA 635 System with Win 7 Profesional

1

Trendnett

 

Trendnet 24 Panel

20

 

 

Trendnet 48 Panel

15

 

 

Blue Jay IP Cammera

5

 

 

Linksys VoIP NT-LK-PAP2TNA

2

 

CSC2RYP

 2921 W 3 Ge 4 EHWIC3 DSP1-256MB CF 512 MB Dram IPB

2

 

NEC90VN

E222W 22 inch wide Format LCD Display

1

 

ATEN0EP

8-Port 17 inch LCD KVM Switch w 8-USB KVM Cables

1

 

STRR00A

Black Standard Universal Server Rack Cabinet Shelf

6

 

STR90W2

1U Metal Rack Patch-Cable Manager

6

ProCurve

HPP951W

ProCurve Switch 1810G-24 24-10/100/1000 Ports

2

ProCurve

HEWN1FL

ProCurve Switch 2610-48 10/100 48 Port Managed 2 GB 2SFP L2

1

ProCurve

ACPO03Y

ProCurve Gigabit SX-LC Mini GBIC 1x 1000BSX SFP F/HP

2

ProCurve

ACPO03X

ProCurve Gigabit LX-LC Mini GBIC 1x 1000BLX SFP F/HP

2

RhinoPro

CSTR146

RhinoPro 1/2" Flexible Nylon Labels - Black on White

4

 

HEWD0XX

Laser-Jet P3015x 42pp, 1200x1200dpi Letter USB 128MB Duplex

1

 

DLN9024

 DCS-920 Wireless G Internet Camera

1

 

POE-18i

POE 90-264VAC, Output 18VDC at .9A 12w

10

 

POE-12i

POE Input 90-264VACm Out 12VDC at 1.3A

10

 

TP1080WC

ProWeatherStation wireless data logging

1

 

OM1P

Plug and Play Wireless Mesh Router

4

 

WP-OM1P

Indoor Wall Plug Enclosure

4

 

AirRouter

Indoor AP, 150Mbps+

1

 

Pico2HP-OM

PicoStation2HP PreFlashed w OPEN-MESH

2

 

CTCAT5-01

Cat 5 Cable Tester

3

 

AM-3G18-120

Airmax 3GHz dual pol sector 18dbi

3

Cisco

2821 w/AC

Cisco Router 2821 s/AC, 2GE, 4Hwires 3 PVDM

2

Cisco

AIM-VPN

Cisco VPN card Mod AIM-VPN

2

 

 

HWIC-1GE-SFP-B

1

 

 

MEM2821-512A

2

Cisco

3662-B

Cisco 3662-S Enterprise Router 12.2

2

Cisco

2FE2W-B

 Cisco 2FE2W-B

4

Extreme Networks

F32T

Extreme Networks F32T 32 Port 10/100 Interface Card w MRGT

1

Extreme Networks

6808 MFM

Extreme Networks 6808 MFM 50014 Logic Card

2

Linksys

224G

Linksys 224G 24 Port Switches

4

 

 

Two 15 Hours Time Blocks for Hosting

30







Schedule 22-127-06







Manufacturer

Part #

 Equipment Description

Qty

APC

1SX-20KF

208V 20KW/UPS BYPASS

1

APC

WADVULTRA-PX-22

1-YR ULTRA ADVANTAGE SVC PLAN

1

APC

SPO-WSRV

START UP SERVICE FOR 20K

1

APC

PD3P20ABBSD

BREAKER 3-POLE 20A

3

APC

PDW5L21-20R

APC TC5 L21-20 CORD 5FT

1

APC

PDW7L21-20R

APC TC5 L21-20 CORD 7FT

1

APC

PDW17L21-20R

APC TC5 L21-20 CORD 17FT

1

APC

AR8161ABLK

NETSHELTER SHIELDING TROUGH

3

APC

AP8865

RACK PDU 2G ZERO U 208-110V

6

APC

AR8166ABLK

LADDER RACK ATTACHMENT KIT

1

HOF

LSS12BLK

10026 LDR RK 12" STRT BLK 10F

1

APC

AR3100

NETSHELTER SX 42U

6

APC

AR8132A

COMBO LOCK KIT

6

Install Above

 

Electrical Installation

1

 

UBI-NSM365

Ubiquiti NSM365 Nanostation Mimo 3.65 GHz

2

 

UBI-AIRROUTER

Ubiquiti AirRouter Indoor 2.4 GHz 802.11N Router

5

 

UBI-ROCKETM365

Ubiquiti Rocket M365 High Power 3.65 GHz Base

1

 

UBI-PICO2

Ubiquiti PicoStation 2 100MW 802.11B/G Antenna

10

 

 

 Quote Labor to install Holly Initial Infrastructure.  

 

 

 

Cat 6 Cable (Blue) 500 Mhz

4

 

 

Cat 6 LAN Panels 24 Count

2

 

 

Cisco 3745 Routers with 256 M RAM

2

 

 

Republic Telecom Packet Multiplexor RLX-+416A

1

 

 

Republic Telecom Packet Processor

4

 

 

APC used AR 3100

1

 

 

1U Power Strips 20 Amp

10




Schedule 33-104-07




Manufacturer

Part #

 Equipment Description

Qty

 

UBI-BULLET5

UBI-BULLET5

3

 

UBI-LOCOM5

UBI-BULLET5

2

 

UBI-PICO2

UBI-PICO2

20

 

UBI-POE-24

UBI-POE-24

1

 

UBI-PS5-22V

UBI-PS5-22V

4

 

UBI-ROCKET365-PTPKIT

UBI-ROCKET365-PTPKIT

1

 

UBI-ROCKETDISH5G-30

UBI-ROCKETDISH5G-30

4

 

UBI-ROCKETM5-PTP-KIT

UBI-ROCKETM5-PTP-KIT

2

 

UBI-UNIFI-3

UBI-UNIFI-3

3

 

UBI-NS2

UBI-NS2

2

 

UBI-PICOM2HP

UBI-PICOM2HP

10

 

Republic Telecom

Republic Telecom Packet Processor

4

Carrier and Square D

 

AC and Electrical upgrades for 22 Floor DC

 

Dell

HD-80P-300GB

300GB 80 PIN 10K RPM U320 HARD DRIVE

10

 

DRACK-4210USED-SIDES DOORS

Dell PowerEdge 4210 Full Enclosure 45u Pre-Owned

5

 

DSP-RAIK-850/860/1650/1750RAPID

Dell PowerEdge 850 860 1650  & 1750 Rapid Rails

2

 

DSP-RAIL-2850RAPID

Dell PowerEdge 2850 Rapid Rails

2

 

DSP-RAIL-6650RAPID

Dell PowerEdge 6850 Rapid Rails

2

 

RAM-PC3200R-DDR2-2GBDR

2GB pc-3200 DDR2 40mhz

3

 

DD-SLIM-DVD

Dell PowerEdge SlimLine DVD-ROM Drive Servers

2

 

DD-INT-FLOPPY

1.44 Floppy Drive

2

 

HD-80P-146GB-15KU320

 146GB 80P in 15k RPM U320

3

 

DSP-SLED-NEW

Dell Hot Swap SCS

3

 

WARRANTY

30 day sti limited warranty

1

Surehosting

 

2 15 Hour Porjects for IPV6 upgrades  and BGP

2

KW Underground

 

Fiber Extesion from Cabinet 30 to New MMR 604D

1

 

 

Ft - 1" non-plenum innerduct

45

 

 

ea- Racl Mount FTP w six packs, trays and pigtails

2

 

 

ft- 6ct SM riser rated figer

70

 

 

FT- 12ct MM riser rated fiber

70

 

ACPN0NM

 1000 BT SFP Transceiver F/HP ProCurve 100% Compatible

1

 

HEWN171

 ProCurve Seitch V2124 24 10/100 Switched Ports IU

1

 

ACPO03X

 ProCurve Gigabit LX-LC Mini GBIC 1x 1000BLX SFP F/HP

1

 

CLEA01N

 Chat 50 USB Plus International Speaker Phone

4

 

HPP951W

 V1810-24G Switch 24-10/100/1000 Ports

1

 

CSTR15T

 3/8 inch Vinyl Tape White

2

 

CSTR14W

 RhinoPRO 1/4"x5 Heat Shrink Tube- Black on Yellow

2

 

CSTR14F

 RhinoPRO 3/8" Metalized Labels - Black on Silver

2

 

CSTR147

 RhinoPRO 1/2" Permanent Poly Labels Black on White

2

 

CSRT167

 RhinoPRO 1WHITE Flexible Nylon Tape Cartridge

2

 

STRR00A

 Black Standard Universal Server Rack Cabinet Shelf

1

 

STRP04X

 Assortment of 12 Common PC Screws

1

 

HPP95H7

 HP Prowebcam/VGA 640X480 CMOS

2

 

CRL905R

 Sync Webcam

1

 

CRL906E

 Creative Labs Live Camera Chat HD Webcam

3

 

HPP928T

 Color LaserJet CM2320/CP2025 Serier Black Cartridge

1

CTC Wireless

 

Wire Project for Second row of cabinets R2-1-6

1




Schedule 33-104-08




Manufacturer

Part #

 Equipment Description

Qty

CTC order

See List

Technical service for electrical upgrade

1

Republic Telecom

Packet Processor

Republic Telecom Packet Processor

6

DLI

Line Power Controller

DLI Digital Logger Line Power Controller

2

 

HPP951W

V1810-24G Seitch 24-10/100/1000 Ports

3

 

CSTR15T

3/8 inch Vinyl Tape White

2

 

HPP95H7

HP Pro Webcam/VGA 640X480 CMOS

2

 

CSTR146

RhinoPRO 1/2" Flexible Nylon Labels-Black on White

1

 Ubiquiti

UBI-AIRROUTER

UBIQUITI AIRROUTER INDOOR 2.4GHZ 802.11N COMMERCIAL WIFI ROUTER

2

 Ubiquiti

UBI-NB-5G22

 UBIQUITI NANOBRIDGE M5 NB-5G22 MIMO 802.11N 5GHZ  

10

 Ubiquiti

UBI-NS5

UBIQUITI NANOSTATION5 802.11A 400MW AP BRIDGE

2

 Ubiquiti

UBI-PICOM2HP

UBIQUITI PICOSTATION M2-HP HIGH POWER AIRMAX 1000MW 802.11N 

4

 Ubiquiti

UBI-POE-24

UBIQUITI POE-24 POE24 24VDC 1 AMP POWER OVER ETHERNET INJECTOR 

10

 Ubiquiti

UBI-ROCKET365-PTP-KIT

2 Rocket M365 Radios, 2 26dBi dish antennas and 2 CAT-5e Surge Arrestors.

1

 

UBI-RocketM365

UBIQUITI ROCKET M365 HIGH POWER 3.65GHZ 2X2 MIMO AIRMAX

3




Schedule 33-104-09




Manufacturer

Part #

 Equipment Description

Qty

 

 

55 Hours Labor wire new cabinet group row 3

55

Acer

V223W

Acer V223W EJBD 22" widescreen TFT

4

Cisco

RV042

Cisco RV042 Dual Wan Router

4

 

2200 KVA

Rack Mount 2200KVA UPS

4

 

TC-L1

Tough Cable Level 1 by UBNT Cat5e 1000FT

4

 

Air-Cam-3

H.264 megapixel camera, 1MP/HDTV 3pack

2

 

UAP-3

UniFi AP, 3-Pack

3

 

POE-24

24 Vold POE 1A with US power cord

2

Ubiquiti

PS5-22V

Ubiquiti Powerstation 5 Wireless CPE

2

Ubiquiti

RD-5G30

30 dbi 5GHz dual pol 2' dish w/ cables

4

Ubiquiti

Rocket M5

802.11 N MIMO 5 GHx Rocket AP

5

Ubiquiti

NB-5G25

NanoBridge M Series 5GHz 25dBi dual pol

8

 

Drack 4210

 Drack-4210USED-Sides

4

 

MT-7340-0011

I Mail Premium v11-Unlimited User License

1

 

Processor

Republic Telecom Packet Processor

4




Schedule 33-104-10




Manufacturer

Part #

 Equipment Description

Qty

Netrix Telecom Systems

 

Netrix Call Processor RIO Access Multiplexer

2

Trango

AD18G-2-S2

Antenna 18GHz 0.6M/2ft for HP ODU

2

 

GIGAPLUS-KEY-2

Key - GigaPLUS Enable Max Capacity

1

 

P-SUPPLY-1U-48

Power Supply Rack Mount -48 VDC 1U

2

 

TLINK-GIGAPLUS18

GigaPLUS Link 18GHz 118 Mbps

1

 

 

 FCC Coordination

1

 

 

Install Gigalink (riser and FCC paperwork)

1

 

 

Solar Project Materials for use in a 25kW

1

 

 

 photovoltaic installation

 




Schedule 33-104-11




Manufacturer

Part #

 Equipment Description

Qty

CTC order

 

Tech Services for install radios and switching gear for Subtropolis

1

 

Netrix

Netrix Call Processor RIO Access Multiplexer

3

 

42 U

42 U Black Equipment Racks Hubbell Style

3

 

6'x6'x2'

6'x6'x2' Pedistal Rack NEMA Waterproof Fiber Cabinet

1

CTC order

HPP951W

V1810-24G Seitch 24-10/100/100 Ports

3

 

CSTR15T

Vinyl Tape White

2

 

HPP95H7

HP Pro Webcam/VGA 640X480

2

 

CSTR146

RhinoPRO 1/2" Flexible Nylon Labels

6

 

BELS0C7

19 inch LCD Rack Console Widescreen

1

 

BELS02Y

OmniView Enterprise Series Dual Port USB KVM Cable 6-ft

1

 

BELS031

OmniView Enterprise Series Dual Port PS/2 KVM Cable 15-ft

1

 

LNKR00M

Rv042 4-Port 10/100 VPN Router -  Dual WAN

4

 

DBLE01Q

DS-220C 21.5 LCD Monitor with built in Web Camera

1

 

LNKI021

Linksys Wireless-N Broadband Router

1

 

NSM365

 Ubiquiti NSM365 MINO 3.65Ghz 2x2 Airmax 13DBI Antenna

2

 

POE-24

 Ubiquiti POE-24 POE24 24vDC 1 Power over Ethernet Injector

5

 

ROCKET365

 Ubiquiti ROCKET365-PTP-KIT

1

 

TC-L1

 Ubiquiti TC-L1 Tough Cable Outdoor Shielded 24AWG CAT-5E 1000'

3

 

ROCKETM5

 Ubiquiti ROCKETM5-PTMP-KIT

2

 

Rocket M5 MIMO

 Ubiquiti ROCKET M5 Mimo 802.11N GHZ High Power 2x2 Airmax

4

 

NB-5G25

 Ubiquiti NanoBridge M5 NB-5G25-US Mimo 802.11N

5

CTC order

Freemile 24-2

SAF Tehnika Freemile 24-2 PTP w 2 ft dish

1

 

 

Shipping

1

 

RT-D510U

MikroNOC-D510U 1U Router s/ 2Gig Ram 8x Gigabit LAN L4 license

2

 

AH-160HD

160Gig HDD

6

 

RT-7500

MikroNOC7500 1U Router w/ 2Gig Ram 6x Gigabit 1x FE LAN 1.5 license

2

 

RT-D510

MikroNOC-D510 desktop Router w/ 2Gig Ram 6x Gigabit LAN L4 license

2

Ubiquity

Unifi 3 Pack

Unifi 3 Pack 9 Units

9

Trendnet

NT-TP-SD1008D

TP Link Switch and Port

4

Trendnet

NT-TN-100S6

Trendnet Switch 8 Port 10-100

3

CNET

NT-CN-8PS

CNET Switch 8 Port 10/100

10

CNET

NT-CN-8PS

CNET Switch 8 Port 10/100

22




Schedule 33-104-12




Manufacturer

Part #

 Equipment Description

Qty

 

 

Installs

1

 

 

CPI 42U 3-Compartment Server Rack Data HP Dell

3

Spaceguard

 

10x12 Gray Mesh, metal waves equipment cage

1

Avaya

 

8700 A1 & 2 s, call Cascade Processor w memory

2

Avaya

 

R300 Series Dual t-1/PRI interface unit Legacy

1

Andrew

 

2' 11 Ghz antennas for Trango Mount

2

Super Skid

 

6x6Base 400 lbs brick load w 3" mount pole

2

Netrix

 

Netrix Telecom Systems RIO WAN interface

2

Republic

 

Republic Telecom Packet Processor RLX-416D

1

Cisco

 

Cisco WS-C3524-PWR-XL-EN Catalyst 3500 Series

2

 

 

Fiber Optic Cable 12 Count P Rated 2000 ft

2000

 

 

Fiber optic Splice Kit and tester OKA-395 at 850

1

Trango

TLINK-GIGAPLUS18

GigaPLUS link 18 GHz 118 Mbps

1

Trango

TLINK-GIGAPLUS11

GigaPLUS link 11 GHz 118 Mbps

1

Trango

GIGAPLUS-KEY-2

Key - GigaPLUS Enable Max Capacity

2

Trango

P-SUPPLY-1U-48

Power Supply Rack Mount -48 VDC 1U

4

Trango

AD18G-3-S2

Antenna 18 GHz 0.9M/3ft Trango

2

Trango

AD11G-3-S3

Antenna 11 GHz 0.9M/3ft Trango

2

Trango

 

FCC Coordination

2

 Dell

DSA-2900-5U-GEN-2HS-2PS-8PORTSAS

 Dell PowerEdge 2900 Gen 2 5U Rack Mount Server - 2 x Intel DC 5000 5100

1

 Dell

6850 Dual Core

 Dell PowerEdge 6850 Dual-Core SAS 4U Rack Mount Server Chassis

1

Mikrotik

RB/250GS

Mikrotik RB/250 GS 5-PORT Gigabit SmartSwitch

5

Mikrotik

RB751U

Mikrotik RB751U RB/751U-2HnD Routerboard

10

Ubiquiti

10Pack NS2

10Pack Ubiquiti NanoStation2 802.11b/g 400MW AP

1

Ubiquiti

LocoM2

Ubiquiti Loco M2 2.4GHz High Power 2x2 MIMO Station Radio

5

Ubiquiti

Rocket365

Ubiquiti Rocket365-PTP-KIT

2

Ubiquiti

TC-L1

Ubiquiti TC-L1 Tough Cable Outdoor Shielded 1000 FT Spool

6

Ubiquiti

TC-CON-100

Ubiquiti TC-CON-100 RJ-45 Ethernet Connectors 100-Pack

3

Ubiquiti

TC-L2

Ubiquiti TC-L2 ToughCable Double Shielded Cat5e L2 1000ft

3

Ubiquiti

UAP-3-LR

Ubiquiti UAP-3-LR Unifi World 3-Pack indoor 802.11n MIMO AP

5

Avaya

TRT CAT-5E

Avaya TRT CAT-5E/CAT-6 48 Port Patch Panel Black

4

Ubiquiti

AirMax 3G-18-120

Ubiquiti AirMax 3G-18-120 Hi-Gain 3.65GHz

3

Avaya

Surge

Avaya Surge Protector Lightning Arrestor 0-2.5GHz

2

Citel

MJ8-POE-B

Citel MJ8-POE-B, PoE Protection, PoE Protection 10pack

2

PolyPhaser

IS-B50LN-C2

PolyPhaser IS-B50LN-C2 125-1000MHz DC Blocking-NF to NF

2

 

RP-SMA-M

Pigtail RP-SMA-M to type N-Maile 24 inch

2

 

RPTNC

Pigtail RPTNC to NM 19 inch

2

 

SMA-Mail

Pigtail Shrouded SMA-MALE Right Angle to N-F Connector 6"

2

Ubiquiti

BM5HP(US)

Bullet M5HP 5GHz hi Power 802.11n - US Version

1

 

LocoM2

NanoStation LocoM 2.4 GHz Mimo, AirMax

1

 

NB-5G25

NanoBridge 802.11n 5GHz 25cd dish

1

 

NSM365

NanoStation365 Mimo CPE, AirMax Station

3

 

POE-24US

24v POE Injector US plug

5

 

POE-48US

48v POE Injector US plug

3

 

PS2-17DP

PowerStation2 802.11b/g 400mW, DualPol

2

 

PS5-22v

PowerStation5 802.11a 400mW

2

 

RocketM2

2.4 Ghz Rocket MIMO, AirMax, AirSync

2

 

RMDA-5G30

30dB 5GHz RocketDish w/ rocket mount kit

4

 

RocketM5(US)

Rocket5 MIMO, AirMax Basestation - US Version

6

 

RocketyM365

Rocket3, 3.65Ghz MIMO, AirMax Basestation

3

 

SAM5G-20-90

20dB 5GHz 90deg airMAX 5GHz Mimo Sector

6

 

SAM5G-19-120

19DB 5GHz 120deg airMAX 5GHzMIMO Sector

3

 

AG-5G27

AirGrid 802.11n 5GHz 27dB grid 17x24 - Hi-Power

3

 

AirCam

AirCam H.264 megapixel IP sueveillance camera

3

KIN

 

KIN 2200 Rack Mount UPS

6

Dell

 

5 Dell 3.0 PC with XP, Key, Mouse and 19"

5




Schedule 33-104-13




Manufacturer

Part #

 Equipment Description

Qty

Sunny Boy

 

Balance 25KVA Solar System @ Holly DC

1

 

MovInCool

MovInCool Data Center 18,000 BTU AC unit

1

Cisco

3550

Cisco 3550 Manages Switches

11

 

SC GBIC

SC GBIC Fiber Modules 1Gb speed SX

6

5 Dell PC

In will call

5 PC with XP installed

5

 

On order

5 Rack Mount UPS 2200 KVA

3

Ubiquiti

802.3AF

Ubiquiti 802.3AF ingorr POE Device Converts 802.3AF 48v to 19vdc

6

Ubiquiti

AirCam Mini

Ubiquiti AirCam-Mini 4.264 Megapixel Dome Style IP camera

6

Ubiquiti

Airmax

Ubiquiti Airmax 5G-17-90 GHZ Sector Antenna

3

Ubiquiti

Airview2

Ubiquiti Aireview2 1.1 or 2.0 Spectrum Analyzer

1

Ubiquiti

LocoM5

Ubiquiti Loco M5 5GHZ 2x2 Mimo 13dbi Antenna

4

Ubiquiti

LocoM2

Ubiquiti Loco M2 2.4GHZ High Power 2x2 MimoRadio

5

Ubiquiti

NB-365G22

Ubiquiti NanoBridge M365 NB-365G22 Mimo 802.11N 3.65GHZ

3

Ubiquiti

NB-5G22-US

Ubiquiti NanoBridge M5 NB-5G22-US Mimo 802.11N 5GHZ 2x2 Airmax

4

Ubiquiti

NB-5G25-US

Ubiquiti NanoBridge M5 NB-5G25-US Mimo 802.11N 5GHZ

4

Ubiquiti

BulletM5HP

Ubiquiti BulletM5HP 5HGZ 802.11N 400MHZ

3

Ubiquiti

RJ45-ECS

Laird RJ45-ECS RJ-45 Ethernet Connector System

5

Laird

NS-WM

Ubiquit NS-WM Nanostation window/wall mount kit

6

Ubiquiti

NSM365

Ubiquiti NSM365 Mimo 3.65 GHZ 2x2 Airmax 13dbi antenna

3

Ubiquiti

Picostation 2HP

Ubiquiti PicoStation 2HP-US High Power 1000MW 802.11 B/G AP

3

Ubiquiti

POE-15

Ubiquiti POE-15 POE-15 15VDC 0.8

3

Ubiquiti

POE-24

Ubiquiti POE-24 24VDC 1 Power over Ethernet Injector

3

Ubiquiti

M365-US

Powerbridge M365-US 3.565GHZ 2x2 Mimo

2

Ubiquiti

RD-5G30

Ubiqiuti  RD-5G30 Airmax Rocketdish5G-30 Hi-Gain Dish Antenna

2

Ubiquiti

Rocket M5

Ubiquiti Rocket M5 Mimo 802.11N 5GHZ 2x2 AirMaz World

4

Ubiquiti

Rocket-PTMP-KIT

Ubiquiti Rocket-PTMP-KIT

2

Ubiquiti

TC-CON-100

Ubiquiti TC-CON-100 RJ-45 Ethernet Connectors 100-Pack

2

Ubiquiti

TC-L1

Ubiquiti TC-L1 Tough Cable Outdoor Shielded 1000 Ft Spool

4

Ubiquiti

UAP-3

Ubiqiti UAP-3 UNIFI 3 Pack World Indoor 802.11N Mimi AP

2

Apple

md385ll/a

Apple Laptop

1

 Electrical  

Oak feed

 Oak Tower DC electrical instal 45KW Transformer and 125 A panel

1

Fiber

Oak risers

1/4" Riser Rated Innerduct by the foot

610

 

 

12ct Rack Mount FTP w/ six packs, trays and pigtails

2

 

 

24ct Rack Mount FTP w/ six packs, trays and pigtails

1

 

 

16"x16" x4 Nema 1 Pull Box

3

 

 

12ct SM riser rated fiber per foot

1000

 

 

install of fiber

1

Instalattion Oak Tower

 

Installation Oak Tower 285 Man hours

285

Freemile-24-2

 

SAF Tehnika Freemile-24-2 Wireless PTP Backhaul Unlicensed 24GHZ w 2ft Antennas

3

 

UPS-+PCM-KIN-2200AP

PCM 2000 VA 6 +0 Outlets Pedestal

2




Schedule 33-104-14




Manufacturer

Part #

 Equipment Description

Qty

Bigiron

 

Foundry BigIron 10 GB Switch w 512 RAM

1

Force

 

10GE-48T 48 Port 10G XFP Module

1

Force

 

10 SA-01-10GE-2P 2 Port 10G XFP Module

1

Force

 

10 2 X XFP 10G F10 Tranceivers

2

Omnilux

 

300 series Clearmesh High Speed Optical Node

3

Omnilux

 

Alignment Tool Infrared Beam Gun

1

Chatsworth

 

42 U Equipment Rack

1

 

 

IP Tilt Xoom Infrared Cameras

5

Cisco

 

3550 Manages Switches with Inline Power

4

Telecom

 

Packet Multiplexor

4

 

 

MovInCool Data Center 18,000 BTU AC Unit

1

FCC Licence Fees 4 links

See List

FCC Site fee Sheraton, Marriot, Oak, Ennovation

1

 

 

Installation Ennovation and Marriot

1

Trango

AD18G-4-S2

Antenna 18 GHz 1.2M/4ft

2

Trango

GIGAPLUS-KEY-2

Key - GigaPLUS Enable Max Capability

1

Trango

P-SUPPLY-1U-48

Power Supply Rack Mount - 48 VDC 1U

2

Trango

SFP-GIGE-C

SFP 1000 BT Copper RJ45

2

Trango

SFP-GIGE-S

SFP Single Mode Fiber Moduke for GigE

2

Trango

TLINK-GIGAPLUS18

GigaPLUS Link 18 GHZ 118 Mbps

1

Trango

SHIPPING

shipping

1

Trango

AD11G-2-S2

Antenna 11 GHz 0.6M/2.4ft

2

Trango

P-SUPPLY-1U-48

Power Supply Rack Mount - 48 VDC 1U

2

Trango

SFP-GIGE-C

SFP 1000 BT Copper RJ45

2

Trango

SFP-GIGE-S

SFP Single Mode Fiber Moduke for GigE

2

Trango

TLINK-GIGAPLUS11

GigaPLUS Link 11 GHz 118 MBPS

1

Trango

SHIPPING

shipping

1

Trango

AD11G-2-S2

Antenna 11 GHz 0.6M/2.4ft

2

Trango

GIGAPLUS-KEY-2

Key - GigaPLUS Enable Max Capability

1

Trango

P-SUPPLY-1U-48

Power Supply Rack Mount - 48 VDC 1U

2

Trango

SFP-GIGE-C

SFP 1000 BT Copper RJ45

2

Trango

SFP-GIGE-S

SFP Single Mode Fiber Moduke for GigE

2

Trango

TLINK-GIGAPLUS11

GigaPLUS Link 11 GHz 118 MBPS

1

Trango

SHIPPING

shipping

1

Trango

SVC-FREQ-COORD

Frequency Coordination Service 1 Path

4

Digital Loggers

EPCR3

Ethernet Power Controller III

15

 

 

shipping

1

Various

PS1270

12V 7AH @ 20hr rate .187T VRLA batt

25

 

PS12180NB

12V 18 AH @ 20hr rate

4

 

 

sales tax

1

Phones

HS3001

Audio Por Extreme Comfort OTH

10

 

TS-60b

Talkswitch TS-60b Bluetooth Module for TS-550i Phone

1

 

TS-50e

Talkswitch TS-50e Expansion Module for the TS-550i

3

 

TS-550i

Talkswitch TS-550i

3

 

 

shipping

1

APC

AR3100

Netshelter SX 42U

2

APC

AR3350

 Netshelter SX 42U

2

APC

AR8132A

Combo Lock Unit

4

Ubiquity

NSM365

Nanostation Mimo 3.65GHZ

1

TRENDnet

NT-TN-TEGPCITXRL

TRENDnet Low Profile Gigabit PCI Adapter

1

 

NT-TP-TG3269

TP LINK 10/100/1000 PCI NIC

1

TRENDnet

NT-TN-TEGPCITXRL

TRENDnet Low Profile Gigabit PCI Adapter

1

 

MEM2DD063

DDR2 2GB PC 4200 533mhz

2

Dell

LAP-SYS-DELL-D610-1

Dell Pre-owned D610 1.6GHZ/1gb/40g/Combo

1

 

CBNT-00038-1000

CAT5E 1000 ft UTP White

4

ROHN

FRM125

Non Penetrating Roof Mnt

4

TMS

LMR400500

500 ft Roll of LMR 400

1

ROHN

FRM125

Non Penetrating Roof Mnt

3

Talley

R/FRFN1006-3I

Conn, N-Male Crimp for RG-8/U

14

Talley

INFCPA300-1/2-BK-48

1/2" Black Adhesive Lined Heat Shrink

8

Talley

POLGT-NFF-AL

DC-7.0 GHz Spike Guard N-Female

6

Talley

POLRGT

DDC-2.4 GHZ DC Pass Up to 60VDC

4

Talley

 

shipping

1

Talley

TIMLMR400-500

3/8" Braided Flexible Low Loss 50 Ohm Coax

1

Talley

TIMEZ400NMHRA

Conn, N-Male Right Angle Crimp

6

Talley

R/FRFN1006-3I

Conn, N-Male Crimp

6

Talley

ROHFRM238

Non-penetrating Roof Mount 30" High, 2-3/8

2

Talley

ROHFRM238

Non-penetrating Roof Mount 30" High, 2-3/8

1

Talley

ROHFRM238SP5

Non-penetrating Roof Mount 5'x2-3/8" pipe

1

Schedule 33-105-15




Manufacturer

Part #

 Equipment Description

Qty

Republic Telecom

RLX-416A

Packet Multiplexor

8

APC

PX SY30K40F

APC Symmetra

1

 

Cat5E

Lot of 300 mixed length and color Cat5e cables

1

Ingersall Rand

 

Hand Key 2 Biometrics palm reader

1

Cisco

16SE-1Gig

16SE-1Gig 16 Port FE Interface w 1Gb upload

2

Installation of Above

 

Installation of equip and ifrastructure at Holly Data Center and KXTR

225

 

 

Solar Winds Pro Tools Network Scanner

1

 

 

Install New 24 GHz Transmitter site at 2600 Grand

1

HP

HEWN22Y

HP 1810-48G Switch

2

HP

HPP951W

HP 1810-24G Switch

6

ACER

ACED0F0

AZ5771-UR31P AIO i3-2120 3.30GHz 4GB 1TB DVD/RW 23" LCD

1

Iomega

IOM9062

Iomega 12TB StorCenter 1x4-200D Network Storage Cloud Edition

1

TrenNet

TDWN002

Cat6 24-Port RJ-UTP Rack Mount Patch Panel

16

TrippLite

TRPA107

12-Port Cat5e Patch Panel 568B Wall Mount

4

StarTech.com

STR90W2

1U Metal Rack Patch Cable Manager

12

Signal Boost

WLSN007

DT Adjustable Gain In-Building Wireless 800-1900

2

TrippLite

TRPM00K

Power Strip 1-Rt Angle Outlet Rackmount 6-Front 6-Rear 15ft Cord

1

TrippLite

TRP906C

Heavy Duty Fixed Shelf

2

Dell

DELL0UF

Dell 1510X Projector XGA with 2-Year Advanced Exchange Warranty

1

Dell

DELL1E5

Replacement Lamp for 1510X 1610HD

1

TrippLite

TRPA1R8

10ft 14AWG Heavy Duty Power Cord

4

TrippLite

TRPA19C

USB 2.0 16ft A/A Certified Active Extension Cable

2

TrippLite

TRP91XR

20M USB2.0 A/A Hi-SPD ACT-Extended /Repeater Cable 65ft

1

Kik

CRAM001

Step Stool Silvertone

2

Enable-IT

EBLI004

860 2 Pair Cat2 RJ45 Ethernet Extender Kit

2

DYMO

DYMO03P

LabelManager 160 Hand Held Lable Maker

5

AC Power Cables

AMPP00Q

11fr SOOW 5-Wire Cable #12 AWG UL with L21-20R

4

AC Power Cables

AMP92W1

1Ft Power Cord C-13 C-14-15A 250V 14/3 (waiting on 3)

4

AC Power Cables

AMPP00U

25ft SOOW 5-Wire Cable #12AWG UL with L21-20R (waiting)

1

PDU

AMMS025

Verticle Rack PDU Metered- Zero

2

 

18443

Rhino 3/8" Vinyl Tape White

2

 

18488

RhinoPRO 1/2" Flexible Nylon Labels Black on White

1

 

J9450A#ABA

HP 1810 24G Switch

3

Ubiquiti

UAP-LR-3US

Unifi AP Enterprise Wifi System Long Range 3-Pack

1

Ubiquiti

PS5-22

Powerstaion5 US Version 802.11A 400MW AP

1

Ubiquiti

Aircam-3

Aircam-3 H.264 Bullet Style IP Camera 3-Pack

1

Ubiquiti

Aircam-Dome 3

Aircam-Dome-3 H.264 Mpixel Dome IP Camera 3-Pack

1

Ubiquiti

NB-5G22US

Nanobridge M5 NB-5G22 US Version Mimo 802.11N 5Ghz 2x2 Airmax

3

Ubiquiti

NB-5G25US

Nanobridge M5 NB-5G25 US Version Mimo 802.11N 5Ghz

3

Ubiquiti

RD-3G26

RD-3G26 Airmax Rocketdish3G-26 2ft Dish Antenna

2

Ubiquiti

RD-5G34

RD-5G34 Airmax Series Rocketdish5G-34 Dish Antenna

2

Ubiquiti

RocketM365US

Rocket M365 US Version 3.65GHz 2x2 Mimo Base Station Access Point

3

Ubiquiti

Rocket365-PTP-KIT

Rocket365-PTP-KIT 3.65 GHz Point to Point Link

1

Ubiquiti

RocketM5-PTP-KIT

RocketM5-PTP-KIT

2

Ubiquiti

UAP-3US

Unifi Access Point 3-Pack 2.4 GHz Mimo US Version

2

 

Cat5E

Cat5e CMX Outdoor Cable UTP UV Protection 1000' Black Box

2

Avaya

Cat-5e/Cat-6

Avaya TRT Cat-5e / Cat-6 48Port Patch Panel Black

2

Ubiquiti

TC-CON-100

TC-CON-100 RJ-45 Ethernet Connectors 100-Pack

5

 

EZ-RJ45

Crimp Tool Cat5/5e & Cat 6 Connectors

1

 

TRT Cat-5e

TRT Cat-5E 12-Port Patch Panel Black

5

 

Cat5E

Cat5e CMX Outdoor Cable UTP UV Protection 1000' Black

6

Planet

FT-802

FT-802 TX to FX (SC) Bridge Media Converter

4

Planet

MGB-SX

MGB-SX Mini GBIC SX Module

4

Planet

IKVM-16010

IKVM_16010 16-Port KVM Over IP Switch

1

Transtector

RJ-45

Transtector Six Port, RJ-45, Ethernet Surge Protector TSJ X6

3

Tycon

TP-ESP-100-POE24

Tycon TP-ESP-100-POE24 Network Lighting Surge Protector

6

Citel

MJ8-POE-B

Citel MJ-POE-B, PoE Protection, PoE-Protection 10-pack

1

 Security Access Controller

 

 Upgrade and addition of new access controller

1

 

 

 Upgrade and addition of new access controller

1




Schedule 33-104-16




Manufacturer

Part #

 Equipment Description

Qty

Republic Telecom

RLX-416A

Packet Multiplexor

14

Instalation of Above

 

Installation of Cityview Phones project June 8

240

 

Lot of Cables

 Lot of Cables

1




Schedule 33-104-17




Manufacturer

Part #

 Equipment Description

Qty

APC

Symmetra PX

Factory Refurbished APC Symemetra PX

4

Trango

Giga18

Trango Giga 18 w 3ft Dishes

2

Republic Telecom

Packet Processors

Republic Telecom Packet Precessor Modules

2

Instalattion Oak Tower

 

Technical Service for Installation of Power Infrastructure at Holly

230

 

 

FCC License Fees

2

 

 

PCN Coordination

1

5 Dell PC

In will call

Invoice 133383 - 5 Dell Poweredge Systems

1

 

 

Invoice 133384 - 5 Softeware

1

 

 

Invoice 1333845 - 3 D-Racks

1

Ubiquiti

SAF 2P

SAD 2 P Commector for Power Cable

1

Ubiquiti

LigoPTP5

 5Ghz PTP 23dbi Mimi Int Ant Pro Series

2

Ubiquiti

LigoPTP3-18

3.65 GHz PTP 18dbi Integrated Antenna

2

Ubiquiti

GbE/Poe

GigaGuard GbE/PoE 24V Outdoor surge protector

2

Ubiquiti

Cat5E

Cat5e CMX Outdoor Cable UTP UV Protection 1000' Black

10

Ubiquiti

AirCam Mini

Ubiquiti AirCam-Mini 4.264 Megapixel Dome Style IP camera

3

Ubiquiti

NB-5G22-US

Ubiquiti NanoBridge M5 NB-5G22-US Mimo 802.11N 5GHZ 2x2 Airmax

5

Ubiquiti

NSM365

NanoStationM, 3.65GHz, 2x2, AirMax

5

Ubiquiti

Rocket365-PTP-KIT

Rocket365-PTP-KIT 3.65 GHz Point to Point Link

2

Ubiquiti

AirRouter-HP

AirRouter, Indoor AP, HP, Ext Antenna 802.11

2

Ubiquiti

RocketM5-PTP-KIT

RocketM5-PTP-KIT

1

Laird

Poe 5V

Poe 5V 2A Power Adaptor

2

Ubiquiti

MFB-SX SFP

Planet MFB-SX SFP-Port 1000 Base-SX Mini-GBIC Module

4

Ubiquiti

Freemile-24-2

SAF Tehnika Freemile 24-2 PTP Backhaul Link

1

Ubiquiti

Poe injector

SAF passive 10/100 PoE Injector

1

Ubiquiti

AM-3G18-120

Airmax 3GHz dual pol sector 18dbi

5

Trango

AD11G-2-S2

Antenna 11 GHz 0.6M-2.4ft

2

Trango

AP-KEY-2

AP-KEY-2 (License Capacity Key)

1

Trango

P-Supply-1U-48

Power Supply Rack Mount -48 VDC 1U

2

Trango

TLINK-GIGAPLUS11

GigaPLUS Link 11 GHz 118 Mbps

1

 Electrical  

Holly Data Center

 Oak Tower DC electrical instal 45KW Transformer and 125 A panel

1

Fiber

POE-GB

Mikrotik GigaBit Power over Ethernet injector

6

 

RB250GS

5x Gigabit Smart Switch, SxOS

8

 

RB750

RoutherBOARD 750(mimiROUTER)5x Ethernet

4

 

RB751U

Mikrotik RB751U RB/751U-2HnD Routerboard

6

 

AF-24

AirFiber, 1.4Gbps+ Backhaul, 24GHz (single unit)

2

 

EZ-Nano-Tilt

Ubiquiti NanoStation Tilt Bracket

4

 

POE-48US

48v POE Injector US plug

2

 

BM5HP(US)

Bullet M5HP 5GHz hi Power 802.11n - US Version

2

 

LOCOM5

NanoStation Loco M5 - US Version

4

 

NB-5G22-US

Ubiquiti NanoBridge M5 NB-5G22-US Mimo 802.11N 5GHZ 2x2 Airmax

6

 

NSM5-US

Ubiquiti Nanostation M5

4

 

PowerBridgeM365(US)

Ubiquiti airMAX 3.65GHz PowerBridgeM365

2

 

PowerBridgeM5(US)

Ubiquiti PowerBridgeM 5GHz Mimi AirMax Bridge

4

 

RocketM365

802.11 N Mimo 3.65 Ghz Rocket AP - US Version

3

 

AirCam Mini

Ubiquiti AirCam-Mini 4.264 Megapixel Dome Style IP camera

3

 

Cat5e-03-R

3ft Cat5e 350MHz Snagless Cable Red

20

 

RMDA-3G26

26dB 3GHz RocketDish w Rocket mount kit

1

 

AMO-5G10

5GHz AirMax Dual Polarized Omni, 10dBi

1

 

UM

Universal Antenna Mount, 1.5in pipe

6

 

UM-UB

Ubolt Kit for pole mounting the UM/L

4

 

AMO-2G10

2.4 GHz AirMax Dual Omni, 10dBi

1

 

RMDA-5G34

34dB 5GHz  RocketDish w rocket mount kit

1

 

SAM3G-18-120

18dB 3.65GHz 120deg airMAX Mimo

1

APC

 

SAF Tehnika Freemile-24-2 Wireless PTP Backhaul Unlicensed 24GHZ w 2ft Antennas

1




Schedule 33-104-18




Manufacturer

Part #

 Equipment Description

Qty

APC

 

APC 20ft Electrical Distribution Whips w 250v Connectors

20

APC

 

APC Electrical Precharge for UPS

1

 

 

Republic Telecom Packet Multiplexor

5

 

 

Factory Refurbished Dell 620 Laptop

3

 

 

Kiddy Fenwal Model 2320 Fire control unit

1

 

 

Kidde Fire Suppresion FM200 fire 34 lbs Bottle System

1

 

labor

labor

1

 

SY40K40F

Symmetra PX 40kW scalable to 40nW, N+1, 208v

1




Schedule 33-104-19




Manufacturer

Part #

 Equipment Description

Qty

APC

 

APC Power Modules for APC 40KVA unit

4

Rohn

 

35 G Tower 60' for Milbank

1

Rohn

 

Mounts and Hardware for Tower

1

 

 

Labor for Milbank Mfg Transmitter

235

Trango

P-Supply-1U-48

Power Supply Rack Mount 48 VDC 1U

2

Trango

GIGAPLUS-KEY-2

Key-GigaPLUS Enable Max Capacity

1

Trango

AD18G-1-S2

Antenna 18GHz 0.3M/1ft Trango

2

Trango

TLINK-GIGAPLUS18

GigaPLUS Link 18GHz 118 Mbps

1

Hewlet Packard

HEWN22Y

HP 1810-48G-Switch

7

StarTech

STR9163

10/100 VDSL2 Ethernet Extender Kit over Single Pair Wire 1Km

3

Steren Electronics

STEN19N

1000 4PR Cat5e UTP Cable

3

Steren Electronics

STEN17R

1000 4PR Cat5e UTP Cable Blue

6

Cisco

LNKR00M

RV042 4-Port 10/100 VPN Routher - Dual Wan

12

Cisco

CSSM03P

RV042G Dual Gigabit WAN VPN Router

2

SanDisk

SNDK2WK

4GB microSDHC Memory Card with SD Adapter

10

DYMO

CSTR146

RhinoPRO 1/2" Flexible Nylon Labels - Black on White

10

DYMO

DYMO03H

RhinoPRO 4200 Facility, Security, and Pro A/V Label Maker

4

DYMO

CSTR14A

RhinoPRO 3/ " Flexible Nylon Labels - White

10

DYMO

CSTR145

1/2" (12mm) Metallized Permanent Polyester Labels - 18' Roll

10

Hewlet Packard

HEWN1M9

HP 1410-8G 8-Port 10/100/1000 Unmanaged Gbe Switch

10

TRENDnet

TDWN007

Professional Cable Tester with Tone Generator

8

TRENDnet

TDWN005

Professional Punch Down Tool w 110 Krone & Blades

10

C2G

CBT904J

6 Inch Hook and Loop Cable Management Straps - Black Pack

20

Tripp Lite

TRPM00K

Power Strip 12-RT. Angle Outlet Rackmount 6-Front 6-Rear 15ft Cord

4

StarTech

STRR00Q

10U 19" Wall Mounted Server Rack Cabinet

2

StarTech

STRR00A

Black Standard Universal Server Rack Cabinet Shelf

6

Tripp Lite

TRPM003

Power Strip 12-Outlet Strip 15 ft Cord 36 Inch-length Switch Metal

10

Electrical Panels UPS

 

40kw UPS

1

 

 

Conduit Infrastructure

1

 

 

Mission Tower

1

 Ubiquiti

AirCam H.264

 AirCam H.264 Bullet Style IP Camera

10

 Mikrotik

RB750

 RB 750-AR7240 CPU 32 MB, 5 Lan Iv14-OS

2

 Mikrotik

RB750GL

 RB750GL-AR7242 CPU 64 MB 5 lan Iv14-OS

1

 Ubiquiti

AirCam Dome

 Aircam-Dome-3 H.264 MPIXEL Dome IP Camera 3 Pack

2

 Ubiquiti

AirCam-Mini

 AirCam-Mini H.264 Megapixel Dome Style IP Camera

2

 Ubiquiti

AM-5G16-120

 AirMax 5G-16-120 Mid-Gain 5GHz Sector Antenna AM-5G16-120

1

 Ubiquiti

 AM-3G18-120

 AirMax AM-3G18-120 Hi_gain 3.65GHz Sector Antenna

3

 Ubiquiti

 Airview2

 Airview2 1.1 or 2.0 Spectrum Analyzer

1

 Ubiquiti

 NB-5G22-US

 NanoBridge M5 NB-5G22 US Version

5

 Ubiquiti

 LocoM2

 NanoStation Loco M2 Outdoor MIMI 2x2 802.11g/n

6

 Ubiquiti

 NSM365

 NSM365 MIMO 3.65GHz AirMax 13DBi Antenna

4

 Ubiquiti

 RocketM365-US

 RocketM365 US Version 3.65 GHz 2x2 MIMO Base Station AP

2

 Ubiquiti

 TC-Carrier

 Tough Cable Carrier by UBNT Cat5e 1000ft

11

 Ubiquiti

 TC-CON-100

 RJ-45 Ethernet Connectors 100 pack

3

 Grandstream

 GXV3501

 1-Port Video Recorder

3

 Planet

 MFB-SX

 SFP-Port 1000Base-SX mini-GBIC module - 550m

10

 Ubiquiti

 Rocket365-PTP-KIT

Rocket365-PTP-KIT 3.65GHZ Point to Point Link

1

 Ubiquiti

 TC-Pro

 Tough Cable Pro Cat5e 1000ft

10

 Ubiquiti

 PowerBridge M365-US

 PowerBridge M365 Us Version 3.565  GHz 2x2 MIMO Outdoor Radio

3

 Ubiquiti

UAP-3

 UniFi Access Point 3-pack, 2.4 GHz MIMO  - US Version

4

Diggital Loggers

LPC5

Remote Power Controllers

10

Diggital Loggers

EPCR3

Remote Power Controllers

10







Schedule 33-104-20




Manufacturer

Part #

 Equipment Description

Qty

HP

 

New HP 1810 G 24 Port Managed Gigabit Switches

7

APC

 

APC Battery Strings for Infrastructure

16

APC

 

Power Module for Infrastructure UPS

3

 

 

Spools for 10 Gage Wire for path distribution

10

 

 

Power Drop Whips 10-4 30A for connections of the PDUs

14

 

See List

Technical service installing above

225

APC

AP7862

Rack PDU, Metered, Zero U

8

APC

AP8861

Rack PDU 2G Zero U 208v 5.7K

6

APC

AR8161ABLK

NetShelter Shielding Trough

6

APC

AR8132A

Combo Lock Kit

2

Ubiquity

AF-24

AirFiber AF-24 2.4 GHz Point to Point 1.4+GBPS

2

 

 

Shipping

1

Dell

FS12

PowerEdge Production Servers 2U Rack Mount

5

Dell

2410

PowerEdge 2410 Full Enclosure 24U Pre-owned Rack

10

Bill Moore

 

Financial Services

1




Schedule 33-104-21




Manufacturer

Part #

 Equipment Description

Qty

Fluke, Dell

See Invoice

Fluke Networks OPVS3-GIG/S OptiView Series III Integrated Network Analyzer Pro
Gigabit with OPVS3-ATE OptiView Application Troubleshooting Expert, and OPV-WNA3
Wireless Network Analysis options SN 1728303

1

 

 

Software for Above Reporter Key Code 3758-0394-8868-3444

1

 

 

Fiber multi-strand single mod 2000 ft no SN

1

 

 

Cisco XENPAK-10GB-ZR Fiber transducers with self healing architecture. Cisco
list $16,000 on sale year end special (Special order, SN sent on arrival.) Works
with BigIron or Cisco switch fabric at line speed.

2

 

 

LS 48 C3U long range fiber module 1.25 Gbs. 2.2 km range, 2 special order 1 in
stock SN A 907070094

3

 

 

HP Left Hand Backup Server uses Dell 2950 Frame SN: Dell Tag: 5ZH6BG1

1

 

 

Dell Laptops Series 610 (Tech laptops) SN CN-0XD762-48643-61L-2180
CN-0DF263-71615-62P-4009

2

 

 

APC Whip Power leads with Hubbnal 20 3 Phase plus ground connector No SN

15

 

 

APC Access Breakers No SN

15

 

 

APC Whip Terminator kit No SN

15


































EXHIBIT B

TO

EQUIPMENT SCHEDULE #33-104-22




Payment Schedule: (Fund II Payments included to show total monthly payments due)




Date

Fund II Pmts

 

Fund III Pmts

 

Total

1/15/2013

 $   8,871.85

 

 $     26,128.15

 

 $     35,000.00

2/15/2013

 $   8,871.85

 

 $     26,128.15

 

 $     35,000.00

3/15/2013

 $   8,200.56

 

 $     26,799.44

 

 $     35,000.00

4/15/2013

 $   5,055.56

 

 $     29,944.44

 

 $     35,000.00

5/15/2013

 $   5,055.56

 

 $     29,944.44

 

 $     35,000.00

6/15/2013

 $   5,055.56

 

 $     29,944.44

 

 $     35,000.00

7/15/2013

 $   5,055.56

 

 $     64,944.44

 

 $     70,000.00

8/15/2013

 $   4,233.67

 

 $     65,766.33

 

 $     70,000.00

9/15/2013

 $   4,233.67

 

 $     65,766.33

 

 $     70,000.00

10/15/2013

 $   4,233.67

 

 $     65,766.33

 

 $     70,000.00

11/15/2013

 $   2,746.12

 

 $     67,253.88

 

 $     70,000.00

12/15/2013

 $             -   

 

 $     70,000.00

 

 $     70,000.00

1/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

2/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

3/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

4/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

5/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

6/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

7/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

8/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

9/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

10/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

11/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

12/15/2014

 

 

 $     70,000.00

 

 $     70,000.00

1/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

2/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

3/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

4/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

5/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

6/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

7/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

8/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

9/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

10/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

11/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

12/15/2015

 

 

 $     70,000.00

 

 $     70,000.00

1/15/2016

 

 

 $       4,487.92

 

 $       4,487.92

Total Pmt

 $ 61,613.63

 

 $ 2,252,874.29

 

 $ 2,314,487.92











2





